Ehrlich, Ch. J.
The action was upon a special agreement,, whereby the defendants agreed, in consideration of an introduction given by the plaintiff, that they would divide with the plaintiff the sum to be received by them upon a transaction growing out of such introduction.
The contract was satisfactorily proved, and the jury awarded the plaintiff a verdict for the amount which the parties had agreed upon.
But the defendant claims that the verdict is against the weight of evidence. In this he is mistaken; the verdict in no manner indicates bias or prejudice, and no doubt records the conviction of a disinterested jury on conflicting evidence. It should not be disturbed.
The exceptions taken by the defendants are without merit. The one at folio 118, to that portion of the charge, which the judge qualified, is unavailing. In respect to this, the trial judge said that the burden of proof was not on the defendants. This was consistent with what he said in another portion, wherein he told them that the burden of proving the contract was upon the plaintiffs, who were bound to establish its existence by a preponderance of evidence.
There is no merit in the appeal, and the judgment and order appealed from', must be affirmed, with costs.
Fitzsimons, J., concurs.
Judgment and order affirmed.